Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070240754  by Gayout et al (hereinafter Gayout) in view of US 20120282437 by Clark et al (hereinafter Clark). 

Regarding Claim 1 Gayout discloses a PV module comprising a plurality of solar cells (Fig. 5 teaching the claimed “at least one solar cell”). Although Gayout fails to disclose the electrode configuration thereof, as the cells are in series within a module (Fig. 5) each would necessarily require electrodes and finger electrodes are routine and conventional in the art such that it would be necessarily true that Gayout would discloses electrodes and it would be obvious to utilize known and conventional electrodes such as fingers which extend in a longitudinal manner about the face of a cell, reading rendering obvious the claimed “wherein the at least one solar cell includes a plurality of cell fingers, wherein the plurality of cell fingers are arranged in a first grain pattern extending in a first direction”). An encapsulant is used in the module ([0018] teaching the claimed “an encapsulant encapsulating the at least one solar cell”) having a front sheet thereon ([0015, ] teaching the claimed “and a front sheet juxtaposed with the encapsulant”). The front sheet includes a glass layer ([0028] teaching the claimed “a glass layer having a first surface”) but fails to disclose a polymer layer thereon. 

However, Clark disclose forming a polymer coating over a textured surface in a solar cell module (104 Fig. 1 teaching the claimed “a polymer layer having a first surface and a second surface opposite the first surface of the polymer layer, wherein the second surface of the polymer layer is attached to the first surface of the glass layer”). The coating is used to protect the module ([0037]). 

Therefore, a skilled artisan would appreciate use of Clark’s coating in Gayout’s module would be obvious to protect the module. 

In combination, the front surface of the polymer is texturized (Gayout Fig. 1 teaching the claimed “wherein the first surface of the polymer layer includes a plurality of indentations, and wherein the plurality of indentations is arranged in a second grain pattern extending in a second direction, wherein the first surface of the polymer layer forms an upper surface of the photovoltaic module, and wherein the arrangement of the second grain pattern relative to the arrangement of the first grain pattern imparts no viewable interference pattern of the photovoltaic module”). The texturization forms linearly extending “grain patterns” in two directions such that one would be in the same as the finger electrodes and the second direction would not. The grain pattern would cover the entire surface of the module (Fig. 1 teaching the claimed “wherein the second grain pattern extends along substantially the entire first surface of the polymer”). The elements which form the indentations may be oblique pyramids ([0022]) resulting in an “oblong” shape reading on the claimed “wherein a majority of the indentations are oblong in shape”. 

Regarding Claim 2, modified Gayout is silent as to the spacing of the electrodes, however, a skilled artisan would appreciate the spacing of electrodes in solar cells is a result effective variable wherein increased spacing results in decreased shading whereas decreased spacing results in increased conductivity/current extraction and as such, a skilled artisan would appreciate no more than routine experimentation would be required to optimize the spacing of the finger electrodes to arrive at the claimed range, i.e. wherein the cell fingers have a pitch of 1.0 mm to 1.5 mm”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 3, modified Gayout is silent to the dimensions of the features forming the indentations, however, Clark discloses the height and spacing of pyramidal texturization on the front surface of the solar module should be optimized such that values within a range of 0.01-5mm is sufficient to realize the desired optical effects ([0019]). 

Therefore, a skilled artisan would appreciate known dimensions may be used to form Gayout’s textured surface, thereby rendering obvious the claimed range of “wherein a majority of the plurality of indentations  have a length of 1.2 mm to 1.4 mm”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding Claim 4, modified Gayout is silent to the dimensions of the features forming the indentations, however, Clark discloses the height and spacing of pyramidal texturization on the front surface of the solar module should be optimized such that values within a range of 0.01-5mm is sufficient to realize the desired optical effects ([0019]). 

Therefore, a skilled artisan would appreciate known dimensions may be used to form Gayout’s textured surface, thereby rendering obvious the claimed range of “wherein a majority of the plurality of indentations have a width of 2.85 mm to 2.95 mm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Regarding Claim 5, modified Gayout is silent to the dimensions of the features forming the indentations, however, Clark discloses the height and spacing of pyramidal texturization on the front surface of the solar module should be optimized such that values within a range of 0.2-10mm depth is sufficient to realize the desired optical effects ([0019]). 

Therefore, a skilled artisan would appreciate known dimensions may be used to form Gayout’s textured surface, thereby rendering obvious the claimed range of “wherein a majority of the plurality of indentations includes a depth of 0.17 mm to 0.28 mm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Regarding Claims 6-8, as the elements would extend in a number of directions by virtue of being disposed as the total front surface of the module, modified Gayout teaches the claimed “wherein the second direction is zero degrees relative to the first direction”, the claimed “wherein the second direction is 45 degrees relative to the first direction” or the claimed “wherein the second direction is 90 degrees relative to the first direction”. 

Regarding Claim 9, modified Gayout is silent to the dimensions of the features forming the indentations, however, Clark discloses the height and spacing of pyramidal texturization on the front surface of the solar module should be optimized such that values within a range of 0.01-5mm is sufficient to realize the desired optical effects ([0019]). 

Therefore, a skilled artisan would appreciate known dimensions may be used to form Gayout’s textured surface, thereby rendering obvious the claimed range of “wherein a majority of the plurality of indentations  have a length of 1.44 mm to 1.52 mm”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding Claim 10, modified Gayout is silent to the dimensions of the features forming the indentations, however, Clark discloses the height and spacing of pyramidal texturization on the front surface of the solar module should be optimized such that values within a range of 0.01-5mm is sufficient to realize the desired optical effects ([0019]). 

Therefore, a skilled artisan would appreciate known dimensions may be used to form Gayout’s textured surface, thereby rendering obvious the claimed range of “wherein a majority of the plurality of indentations have a width of 3.19 mm to 3.24 mm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding Claim 11, modified Gayout is silent to the dimensions of the features forming the indentations, however, Clark discloses the height and spacing of pyramidal texturization on the front surface of the solar module should be optimized such that values within a range of 0.2-10mm depth is sufficient to realize the desired optical effects ([0019]). 

Therefore, a skilled artisan would appreciate known dimensions may be used to form Gayout’s textured surface, thereby rendering obvious the claimed range of “wherein a majority of the plurality of indentations includes a depth of 0.19 mm to 0.32 mm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding Claims 12-14, as the elements would extend in a number of directions by virtue of being disposed as the total front surface of the module, modified Gayout teaches the claimed “wherein the second direction is zero degrees relative to the first direction”, the claimed “wherein the second direction is 45 degrees relative to the first direction” or the claimed “wherein the second direction is 90 degrees relative to the first direction”. 

Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gayout in view of Clark and US 20210044250 by Liu et al (hereinafter Liu).   

Regarding Claim 15, Gayout discloses a PV module comprising a plurality of solar cells (Fig. 5 teaching the claimed “at least one solar cell”). Although Gayout fails to disclose the electrode configuration thereof, as the cells are in series within a module (Fig. 5) each would necessarily require electrodes and finger electrodes are routine and conventional in the art such that it would be necessarily true that Gayout would discloses electrodes and it would be obvious to utilize known and conventional electrodes such as fingers which extend in a longitudinal manner about the face of a cell, reading rendering obvious the claimed “wherein the at least one solar cell includes a plurality of cell fingers, wherein the plurality of cell fingers are arranged in a first grain pattern extending in a first direction”). An encapsulant is used in the module ([0018] teaching the claimed “an encapsulant encapsulating the at least one solar cell”) having a front sheet thereon ([0015, ] teaching the claimed “and a front sheet juxtaposed with the encapsulant”). The front sheet includes a glass layer ([0028] teaching the claimed “a glass layer having a first surface”) but fails to disclose a polymer layer thereon. 

However, Clark disclose forming a polymer coating over a textured surface in a solar cell module (104 Fig. 1 teaching the claimed “a polymer layer having a first surface and a second surface opposite the first surface of the polymer layer, wherein the second surface of the polymer layer is attached to the first surface of the glass layer”). The coating is used to protect the module ([0037]). 

Therefore, a skilled artisan would appreciate use of Clark’s coating in Gayout’s module would be obvious to protect the module. 

In combination, the front surface of the polymer is texturized (Gayout Fig. 1 teaching the claimed “wherein the first surface of the polymer layer includes a plurality of indentations, and wherein the plurality of indentations is arranged in a second grain pattern extending in a second direction, wherein the first surface of the polymer layer forms an upper surface of the photovoltaic module, and wherein the arrangement of the second grain pattern relative to the arrangement of the first grain pattern imparts no viewable interference pattern of the photovoltaic module”). The texturization forms linearly extending “grain patterns” in two directions such that one would be in the same as the finger electrodes and the second direction would not. The grain pattern would cover the entire surface of the module (Fig. 1 teaching the claimed “wherein the second grain pattern extends along substantially the entire first surface of the polymer”). The elements which form the indentations may be oblique pyramids ([0022]) resulting in an “oblong” shape reading on the claimed “wherein a majority of the indentations are oblong in shape”. 

Gayout does not expressly disclose the use of the module on a roof, however, Liu discloses solar modules are routinely employed in roofing systems (Fig. 1) such that employment of Gayout’s panels on a roof structure would be a routine, conventional and obvious implementation, thereby rendering obvious the claimed “installed on a roof deck”. 

Regarding Claim 16, modified Gayout is silent as to the spacing of the electrodes, however, a skilled artisan would appreciate the spacing of electrodes in solar cells is a result effective variable wherein increased spacing results in decreased shading whereas decreased spacing results in increased conductivity/current extraction and as such, a skilled artisan would appreciate no more than routine experimentation would be required to optimize the spacing of the finger electrodes to arrive at the claimed range, i.e. wherein the cell fingers have a pitch of 1.0 mm to 1.5 mm”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 17, modified Gayout is silent to the dimensions of the features forming the indentations, however, Clark discloses the height and spacing of pyramidal texturization on the front surface of the solar module should be optimized such that values within a range of 0.01-5mm and a depth of 0.2-10 mm is sufficient to realize the desired optical effects ([0019]). 

Therefore, a skilled artisan would appreciate known dimensions may be used to form Gayout’s textured surface, thereby rendering obvious the claimed range of “wherein a majority of the plurality of indentations  have a length of 1.2 mm to 1.52 mm”, wherein a majority of the plurality of indentations have a width of 2.85 mm to 3.24 mm, wherein a majority of the plurality of indentations includes a depth of 0.17 mm to 0.32 mm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 






Regarding Claims 18-20, as the elements would extend in a number of directions by virtue of being disposed as the total front surface of the module, modified Gayout teaches the claimed “wherein the second direction is zero degrees relative to the first direction”, the claimed “wherein the second direction is 45 degrees relative to the first direction” or the claimed “wherein the second direction is 90 degrees relative to the first direction”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721